315 So. 2d 214 (1975)
Richard B. PEACOCK et al., Appellants,
v.
Bertha M. CARVER, Appellee.
No. W-372.
District Court of Appeal of Florida, First District.
July 9, 1975.
M.S. Dunay, of Schneider, Dunay & Lee, Jacksonville, for appellants.
E.K. McIlrath, Jacksonville, for appellee.
PER CURIAM.
Appellants, defendants in the trial court, appeal a final judgment of foreclosure of a mortgage. Our review of the record reveals that the evidence adduced and the inferences to be drawn therefrom was conflicting. The experienced and able trial judge had the opportunity of hearing the witnesses and observing their behavior and demeanor. We have only the "cold record". Under such circumstances the final judgment reaches us with a presumption of correctness and may not be reversed if there is competent evidence in the record to support same. Although we may well have not arrived at the same decision, based on the record before us, nevertheless we cannot say that, as a matter of law, the experienced and able trial judge erred. Accordingly, the final judgment here appealed is
Affirmed.
Appellee's motion for attorney's fees incident to this appeal is denied.
BOYER, C.J., MILLS, J., and MELVIN, WOODROW M., Associate Judge, concur.